Citation Nr: 1341777	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-22 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent from September 19, 2007 to June 15, 2010 and to a rating in excess of 70 percent from June 16, 2010 to the present for the Veteran's service-connected Posttraumatic Stress Disorder (PTSD). 

2.  Entitlement to an effective date prior to June 16, 2010 for the award of a total disability evaluation based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 







INTRODUCTION

The Veteran had active service in the United States Army from March 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Winston-Salem, North Carolina.

The Veteran's entire claims file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case. 

The RO certified as on appeal to the Board the Veteran's claim for an initial rating in excess of 50 percent from September 19, 2007 to June 15, 2010 and to a rating in excess of 70 percent from June 16, 2010 to the present for PTSD.  However, the RO's certification does not confer or deprive the Board of jurisdiction over an issue.  After reviewing the record, the Board concludes the Veteran also entered a notice of disagreement of his claim for an earlier effective date of TDIU for which a Statement of the Case was never issued.   

The issue of entitlement to an effective date prior to June 16, 2010 for the award of a total disability evaluation based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD caused him disturbances of mood, sleep disturbances, anxiety, racing thoughts, and caused him difficulty in maintaining social relationships from September 19, 2007 to June 15, 2010. 

2.  The Veteran's service-connected PTSD has caused him to have suicidal ideations, appear disheveled and unkempt at medical examinations, cognitive impairment, paranoia, anxiety, avoidance of certain activities, feelings of isolation and detachment, hypervigilance, as well as sleep disturbances from June 16, 2010 to the present.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 50 percent evaluation for PTSD has not been met for the period of September 19, 2007 to June 15, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.159, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an evaluation higher than 70 percent evaluation for PTSD has not been met for the period of June 16, 2010 to the present.  38 U.S.C.A. §§ 1155, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.159, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595  (1991).

On a claim that arises from an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  For claims for an increase  that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App 505 (2007).  

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV. See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Entitlement to an initial rating in excess of 50 percent from September 19, 2007 to June 15, 2010

Regarding entitlement to a higher initial rating in excess of 50 percent from September 19, 2007 to June 15, 2010, the Board notes that the Veteran is currently evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013) which pertains specifically to PTSD.  The existing 50 percent rating for this period is appropriate.  
A 50 percent rating is assigned when occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A higher 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A higher 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

In a June 2007 VA clinical evaluation the Veteran was described as having "chronic poor sleep, nightmares about 1-2 weekly not always reminiscent of Vietnam."  The Veteran remains mildly hypervigilant and avoids crowds.  The Veteran was noted as living with his wife and two sons.  The Veteran also reported enjoying fishing.  He described himself to the evaluator as "withdrawn, on guard, not trusting . . . "  The Veteran had a GAF score of 60.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           

In a September 2007 evaluation conducted by Dr. Hassan Jabbour, who has treated the Veteran since this time, the Veteran is described as having very fragmented sleep, and averaging two nightmares a week.  The Veteran is described as short-tempered and easily aggravated.  The evaluator also indicated that the Veteran had a few associates but no friends and does not like to leave his house nor have any visitors.  The evaluator noted that the Veteran seemed anxious and depressed.  The Veteran "also appears slightly disheveled."  The Veteran had a GAF score of 40.  However, the evaluator stated that the Veteran "has good eye contact" and "is able to relate very well."  The Veteran's speech, gait, and movements appeared normal.  The Veteran denied any suicidal ideation or homicidal ideations.  There was no evidence of any psychosis or delusions.  Additionally, the evaluator noted that "his thought processes are within normal limits, goal directed, and logical.  Cognitively, he is alert and oriented.  He is able to register and call . . . He has very good insight and judgment.  His attention and concentration is slightly affected."    

Dr. Jabbour reported in October 2007 progress notes that the Veteran is described as "doing a little better."  However, he has been "moody and irritable", with racing thoughts.  In progress notes from January 2008, the evaluator noted that the Veteran continues to feel a lot better on medication.  The evaluator noted the Veteran did not feel as tense, and was "a little bright".  In progress notes from March 2008, the Veteran reported he "sleeps good with meds", he is "doing well", and that his nerves are a lot better," and that he doesn't get upset as much, but continues to have no socialization.  However, in an April 2008 visit, the Veteran reported that he has been having more trouble sleeping and that he is "up and down a lot".  The Veteran reported having trouble sleeping in his July 2008 visit.  In his September and November 2008 visits, the Veteran was evaluated as dull and depressed.  The Veteran has consistently denied any suicidal ideations. 

In January 2009 progress notes the Veteran continued to deny suicidal and homicidal ideations.  He also reported that he doesn't like to be around people and prefers to remain withdrawn.  The Veteran was similarly assessed in March 2009.  In June 2009, the Veteran reported that he would be leaving his job in about two months.  The Veteran also reported "sleeping fairly well" but continued to have flashbacks and nightmares. The Veteran still had no, to very little, socialization and is still withdrawn.  However, the evaluator noted that the Veteran has been doing fairly well.  In September 2009, the Veteran reported that "[he] sleep[s] better now, not paranoid like I used to be" and that he feels much better after he stopped working. The evaluator noted that the medications are helping, and that the Veteran has a brightened affect.  At a November 2009 visit the Veteran is reported as having not been working since September 2009.  The Veteran reported he felt much better since stopping work.  The Veteran noted, "I don't feel like killing anybody anymore" but said he couldn't function lately.  The evaluator noted that he seems to have a better and brighter affect.  However, in February 2010 progress notes the Veteran said he has no social life and is easily irritable sometimes and has a dull affect.                                                                                                                                                                                                                                

In his application for Social Security Benefits (Disability Report - Form SSA-3368) he said he stopped working in September 2009 because "I continued to work dispite (sic) my disability because I was taking only two types of medication.  My medication was changed then my doctor recommended I stop working.  I did finally stop working because of the medication I was taking was not safe working around equipement (sic)."
 
The Veteran does not meet the standard for a higher 70 percent rating under the schedular criteria.  The Veteran does not have suicidal ideations or exhibited obsessional rituals which interfere with routine activities. The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  While the Veteran does have deficiencies of mood, he is still able to function independently and does not have near-continuous panic.  Likewise, the Veteran remains capable of having some social relationships, including remaining married and having a couple of friends.  In a September 2007 evaluation conducted by Dr. Hassan Jabbour, the Veteran was described as having "good eye contact" and "is able to relate very well."  The Veteran's speech, gait, and movements appeared normal.  There was no evidence of any psychosis or delusions.  Additionally, the evaluator noted that "his thought processes are within normal limits, goal directed, and logical.  Cognitively, he is alert and oriented. 

The Veteran's GAF score of 40 in a September 2007 evaluation by Dr. Jabbour, represents the lowest GAF score the Veteran was assessed during this time period. However, a GAF score is not dispositive as evidence that the Veteran's evaluation of 50 percent disabled should be increased.  A GAF score must be weighed along with other evidence of record.  The GAF score of 40 is not in accordance with other symptoms experienced by the Veteran as described by Dr. Jabbour.  A GAF score of 40 would indicate impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  The medical evidence showed absolutely no impairment in reality testing or communication.  As discussed above, the Veteran was noted during that evaluation as having "good eye contact" and "able to relate very well."  The evaluator noted that the Veteran had normal speech, and he denied any suicidal or homicidal ideations.  The Veteran also did not report any hallucinations or exhibited any evidence of psychosis or delusions.  Moreover, the Veteran did not have impaired judgment, thinking or mood.  Therefore, the GAF score of 40 is simply not persuasive in light of the evidence. 

The Veteran's GAF score of 60 which was assessed during a June 2007 VA examination of the Veteran seems to be more appropriate in light of the symptoms reported.  The current 50 percent rating does encompass difficulty in maintaining relationships, but a higher rating requires "inability."  The Veteran was able to maintain some social relationships, including, remaining married as well as several friendships.  In the June 2007 VA evaluation, the Veteran reported that he enjoyed fishing. The Veteran did report having nightmares once or twice a week and feeling "guarded" and "withdrawn." These symptoms seem to better align with the GAF score which was assessed, a score of 60.  The Veteran's symptoms as reported for this period are consistent with a 50 percent evaluation and not a 70 percent evaluation. 

The Veteran does not meet a 100 percent schedular rating as he does not have total social impairment.  Indeed, the Veteran maintained some familial and social relationships during this period.  The Veteran is not unable to perform activities of daily living (including maintenance of minimal personal hygiene).  The Veteran is also not disorientated to time or place nor have memory loss for names of close relatives or own name. 

In this regard, the Board notes that a referral to the Director of VA Compensation Service for consideration of an extraschedular rating is not warranted.  Indeed, the 50 percent rating fully contemplates the severity of the disorder, and there is nothing so unique as to take the service connected disability picture outside of the norm.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   						        	

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361  (Fed. Cir. 2001).  Thus, with respect to the claim for entitlement to a rating in excess of 50 percent for PTSD, the Board notes that the preponderance of the evidence is against that portion of the claim. 

Entitlement to a rating in excess of 70 percent from June 16, 2010 to the present. 

The existing 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

The Veteran continued to be treated by Dr. Hassan Jabbour and the progress notes of the Veteran's visits to Dr. Hassan's office comprise of much of the medical evidence in the Veteran's case for this period.  In June 2010 progress notes, the Veteran was noted to be having fewer nightmares but was becoming more forgetful. The Veteran also appeared disheveled and unkempt to the visit.  The Veteran's response was described as slow and dull.  Notes from an October 2011 visit report that the Veteran appeared to be slightly improving as he had less mood swings as a result of no longer working.  However, in February 2011 the Veteran reported having psychomotor agitation, feelings of guilt, worthlessness, and difficulty concentrating.  The evaluator noted that the Veteran "endorses some thoughts of suicide, but no plan." Additionally, the Veteran was noted to have persistent anxiety and feelings of paranoia as well as a disheveled appearance. The Veteran denied having any hallucinations.  In June 2011 the Veteran was noted to have a dull affect and continued to prefer to stay away from people. 

In a December 2011 letter from Dr. Jabbour, Dr. Jabbour reported that he applied the Montreal Cognitive Assessment to the Veteran and the Veteran scored 18/30, indicating a cognitive impairment.  He noted that the Veteran has kept appointments and taken his treatment.  The Veteran continued to have problems socializing.  He reported that the Veteran gets very irritated and guarded in a crowd.  He does not like social interaction at all. 

In an August 2012 VA examination, the Veteran was reported as having PTSD.  The examiner evaluated the Veteran as having a GAF score of 55.  The examiner noted that the Veteran resides with his spouse and maintains contact with his two sons.  The Veteran has one or two friends he communicates with.  The Veteran spends his time mowing the yard, fishing, working around the house, watching television, and waiting for his wife to return to work.  On weekends the Veteran sometimes goes to the beach with his wife, or they work around the house together gardening.  The Veteran enjoys these activities.  The examiner noted that the Veteran requires medication to sleep and has nightmares two to three times per week.  The Veteran denies past or present suicidal plan or intent but reported that he has had past suicidal ideations.  The Veteran stated that he was "paranoid about people getting behind me, watch my back all the time".  The Veteran also stated that he watches everyone in stores, and does not trust anyone in public.  The examiner noted that the Veteran was alert, dressed in casual attire, and was fairly groomed.  The examiner reported that the Veteran maintained good eye contact, was conversive, forthright, and that his speech was normal, with no psychomotor or abnormal movements noted.  The Veteran was attentive to discussions and this examination and to questions posed during the examination. The Veteran denied delusions and hallucinations.  

The existing 70 percent rating is appropriate.  The Veteran reported having suicidal ideations, as well as frequent feelings of panic, paranoia, loss of motivation, and hypervigilance in public.  The Veteran was reported at medical examinations or visits to be disheveled and unkempt. The Veteran was also reported to be at times illogical.  However, the Veteran does not meet the standard for the next highest rating under the scheduler criteria.  

A 100 percent schedular rating requires total social and occupational impairment.  The Veteran does not have total social impairment. The Veteran remained married, had continued contact with his sons, and retained a couple of friendships during this time.  While the Veteran reported that he had a loss of motivation, the Veteran is not unable to perform activities of daily living (including maintenance of minimal personal hygiene). The Veteran is noted as enjoying mowing the lawn, gardening and working around the house.   As discussed above, the Veteran is also noted to have enjoyed going to the beach with his wife on weekends.  The Veteran also is noted as having taken the treatment and kept appointments for treatment.  The Veteran's GAF score of 55 in the August 2012 VA examination appears appropriate with the symptoms reported and does not indicate a 100 percent rating is warranted. The Veteran is also not disorientated to time or place nor have memory loss for names of close relatives or own name. The Veteran does not have gross impairment in thought processes or communication or persistent delusions or hallucinations.  Further, the Veteran was not noted to have exhibited grossly inappropriate behavior. 

In this regard, the Board notes that a referral to the Director of VA Compensation Service for consideration of an extraschedular rating is not warranted.  Indeed, the 70 percent rating fully contemplates the severity of the disorder, and there is nothing so unique as to take the service connected disability picture outside of the norm.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).   						        	

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361  (Fed. Cir. 2001).  Thus, with respect to the claim for entitlement to a rating in excess of 70 percent for PTSD, the Board notes that the preponderance of the evidence is against that portion of the claim. 

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, the Veteran was provided with notice in May 2012,  regarding his claim, and was informed of what evidence VA would provide and what evidence he should supply in support of his claim.  He was specifically informed as to how disability ratings are assigned based on the severity of the service-connected disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).   

The Veteran has not pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 
Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes relevant post-service pertinent medical records that address the Veteran's psychiatric condition, Social Security Administration records, VA treatment records, and furthermore, the Veteran has been afforded comprehensive VA psychiatric evaluations which addressed his complaints.  There is no indication of any additional relevant evidence that has not been obtained, and they are adequate for rating purposes. There is no duty to provide another examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2013).


ORDER

Entitlement to an initial rating in excess of 50 percent from September 19, 2007 to June 15, 2010, and in excess of 70 percent from June 16, 2010 to the present, for the Veteran's service-connected PTSD is denied. 


REMAND

A TDIU was awarded on September 28, 2012 by the RO, and an effective date of that award was set to January 4, 2012.  The Veteran posited a timely notice of disagreement with the effective date assigned for the award of TDIU, and the RO, in a February 28, 2013 decision, set a new effective date of June 16, 2010.  This was not a full grant of the benefit sought as the notice of disagreement explicitly requested a September 2007 effective date.  As this is the case, a statement of the case should have been issued at that time.  As the record does not contain a statement of the case, the claim must be remanded so that one can be afforded.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran should be allowed the opportunity to file a substantive appeal to the Board should he so choose.  

Accordingly, the case is REMANDED for the following action:

The RO shall issue a Statement of the Case addressing the issue of TDIU.  Only if the Veteran submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


